Citation Nr: 1736205	
Decision Date: 08/30/17    Archive Date: 09/06/17

DOCKET NO.  13-28 845	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, Oklahoma


THE ISSUES

1.  Entitlement to service connection for migraine headaches, to include as secondary to tinnitus and/or hypertension.  

2.  Entitlement to service connection for sleep apnea, to include as secondary to headaches and hypertension.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

T. Hal Smith, Counsel



INTRODUCTION

The Veteran served on active duty from November 1998 to July 2000.  

These matters are before the Board of Veterans' Appeals (Board) on appeal from rating decisions of the Muskogee, Oklahoma, Regional Office (RO) of the Department of Veterans Affairs (VA).  As to the claim of entitlement to service connection for migraine headaches, the Board reopened and remanded the claim in July 2015 for additional development.  As to the claim of entitlement to service connection for sleep apnea, the RO denied the claim in December 2015.  The Veteran submitted a timely notice of disagreement, a statement of the case was issued, and a substantive appeal was provided.  Thus, that claim is also before the Board.  

Review of the file reflects that the claims listed on the title page were not initially developed together.  For purposes of clarity, the Board has combined them into one appeal.  

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required on his part.


REMAND

Additional action is required with respect to the claims currently on appeal.  It is noted that in a July 2016 VA Form 9, the Veteran requested a Board hearing at his local RO regarding all issues that had been denied.  He specifically mentioned his headaches and his sleep apnea.  There is no evidence that a Travel Board hearing has been scheduled.  

The Board finds that the appellant should be scheduled for a hearing at the RO before a Veterans Law Judge.  Since the RO, rather than the Board, schedules these types of hearing, the Board must remand his claims for scheduling.  38 C.F.R. §§ 20.704, 20.1304 (2016).  

Accordingly, the case is REMANDED for the following action:

Schedule the appellant for a Travel Board hearing at the earliest opportunity.  Notify the appellant and his representative of the date and time of the hearing in accordance with current procedures.  After the hearing is conducted, or in the event the appellant withdraws his hearing request or fails to report for the scheduled hearing, the claims file should be returned to the Board in accordance with appellate procedures.  

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2015).  



_________________________________________________
BARBARA B. COPELAND
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).  

